Case: 19-40119      Document: 00515285096         Page: 1    Date Filed: 01/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-40119
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                    January 24, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

SCOTT ALVIN KOCH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:18-CR-24-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Scott Alvin Koch
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Koch has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40119    Document: 00515285096    Page: 2   Date Filed: 01/24/2020


                                No. 19-40119

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment.
While Koch pleaded guilty to Count 2 of the superseding indictment, which
charged him with felony possession of a firearm, the written judgment
erroneously states that he was convicted of felony possession of a “Firearm and
Ammunition.”    The words “and Ammunition” should be deleted from the
written judgment. Accordingly, we REMAND for correction of the clerical error
in the written judgment in accordance with Federal Rule of Criminal
Procedure 36.




                                      2